Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 17, respectively recite “wherein the predicted performance value is user-agnostic.” However, the claim limitation “user-agnostic” is not defined in the original disclosure.  Examiner respectfully requests the applicant disclose portions of the application that support this particular concept in the amendments.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites: A system for intuitive search operation results using machine learning, the system comprising: a computer processor; a content comprehension engine executing on the computer processor and configured to: receive a content item search request; identify a first candidate content item matching the content item search request; identify a first content item model corresponding to the first candidate content item, wherein the first content item model includes word vector collaborative filtering representations of the first candidate content item; identify a set of content item models, wherein each of the set of content item models: is associated with at least one corresponding available content item, and includes word vector collaborative filtering representations of the associated at least one corresponding available content item; apply deep neural learning to compare the first content item model with the set of content item models to generate a subset of the content item models most relevant to the first content item model; tubi.00007.us.n.151CLEAN VERSION generate a result set of available content items corresponding to the subset of the content item models most relevant to the first content item model; and provide, in response to the content item search request, the result set of available content items.
	The limitations of claim 1: 
identify a first candidate content item matching the content item search request: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a content item that matches a given search request, possibly by associating the search term with a description or image of the content item.
identify a first content item model corresponding to the first candidate content item, wherein the first content item model includes word vector collaborative filtering representations of the first candidate content item: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally identifying a content item model that corresponds to a content item, with that model containing a vector collaborative filtering representation of the item.
apply deep neural learning to compare the first content item model with the set of content item models to generate a subset of the content item models most relevant to the first content item model, where applying deep neural learning comprises utilizing a similarity transformation configured to generate an output representing a similarity of at least one embedding of the first content item model with at least one aspect of each of the set of content item models.  This limitation covers a mathematical concept.  In the context of the claim as a whole this limitation involves implementing a similarity function/equation to mathematically represent a similarity of at least one embedding of the first content item model with at least one aspect of each of the set of content item models.
generate, using the word vector collaborative filtering representations of each of the subset of the content item models, a result set of available content items corresponding to the subset of the content item models most relevant to the first content item model.  This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating a set of available content items against vector collaborative filtering representations to determine a subset of content items that are relevant to a pre-defined model. 
generate a predicted performance value for the first candidate content item based at least one historical indicator of the result set of available content items, wherein the predicted performance value is user-agnostic.  This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally evaluating result set data and mentally calculating a predicted performance value based on the observed result set data. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: 

A system for intuitive search operation results using machine learning, the system comprising: a computer processor; a content comprehension engine executing on the computer processor and configured to: receive a content item search request: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving content item search requests) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
query a database to collect a set of content item models generated using disparate data types, wherein each of the set of content item models: is associated with at least one corresponding available content item, and includes word vector collaborative filtering representations of the associated at least one corresponding available content item.  This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of formulating a group of content items relevant to a content search result that correspond to vector models) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering from a database for requested items. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
apply deep neural learning to compare the first content item model with the set of content item models to generate a subset of the content item models most relevant to the first content item model: The deep neural learning is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
tubi.00007.us.n.151CLEAN VERSIONtubi.00007.us.n.151CLEAN VERSIONprovide, the predicted performance value in response to the content item search request, the result set of available content items: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of formulating a response to a search request) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as post salutation data output of gathered data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional elements:
A system for intuitive search operation results using machine learning, the system comprising: a computer processor; a content comprehension engine executing on the computer processor and configured to: receive a content item search request: this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
apply deep neural learning to compare the first content item model with the set of content item models to generate a subset of the content item models most relevant to the first content item model: The deep neural learning is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. No indication is given by the applicant of the type of deep neural learning (such as how the network is trained or validated, or whether it is a deep or convolutional neural network). Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
provide, the predicted performance value in response to the content item search request: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus, claim 1 is not patent eligible. Claims 9 and 17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and therefore do not integrate the abstract idea into a practical application.

	Claims 2-8, 10-16, and 18-20 depend on claims 1, 9, and 17 and include all the limitations of claims 1, 9, and 17. Therefore, claims 2-8, 10-16, and 18-20 recite the same abstract idea of identifying a first content item that corresponds to a search request, as well as a set of content items relevant to the first content item, and analysis must therefore proceed to Step 2A Prong Two.

	Regarding claim 2, the claim recites: the system of claim 1, wherein applying the deep neural learning further comprises: determining that the first candidate content item is an available content item; and including, a content item model corresponding to the first candidate content item, in the set of the content item models most relevant to the first content item model.	
	The limitations of claim 2 are not integrated into a practical application. The limitation of determining that the first candidate content item is an available content item represents a further mental process step of mentally determining if a content item is available on the streaming service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.	
	The additional limitation of including, a content item model corresponding to the first candidate content item, in the set of the content item models most relevant to the first content item model under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of including a group of content item model vectors corresponding to content items relevant to a content search result) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception. 	These two limitations are in the context of applying the deep neural learning which is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	
	Thus, claim 2 is not patent eligible. Claims 10 and 18 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and therefore do not integrate the abstract idea into a practical application.

	Regarding claim 3, the claim recites: the system of claim 1, wherein: applying the deep neural learning further comprises ranking the subset of the content item models according to ranking criteria; and generating the result set comprises including the results of the ranking for use in arranging a display of the available content items according to the results of the ranking. 
	The limitations of claim 2 are not integrated into a practical application. The limitation of ranking the subset of the content item models according to ranking criteria represents a further mental process step of mentally ranking a set of content items relevant to a specific content item based on specific criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.	
	The additional limitation of generating the result set comprises including the results of the ranking for use in arranging a display of the available content items according to the results of the ranking is recited at a high level of generality (i.e., as a general means of retrieving a result set for use in a display) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	These two limitations are in the context of applying the deep neural learning which is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

	Thus, claim 3 is not patent eligible. Claims 11 and 19 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and therefore do not integrate the abstract idea into a practical application.
	
	Regarding claim 4, the claim recites the system of claim 3, wherein the ranking criteria comprises at least one selected from a group consisting of relevancy, temporal relevancy, similarity, popularity, value, promotional status, requesting account demographics, requesting account preferences, and requesting account past behavior. This limitation further elaborates and specifies the abstract idea detailed in previous claim analysis. The limitation clarifies a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, and falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. The context of this claim encompasses a person mentally evaluating and ranking content items according to the listed criteria, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Thus, claim 4 is not patent eligible. Claim 12 is similarly rejected.

	Regarding claim 5, the claim recites: the system of claim 1, wherein: generating the result set comprises including content tier information corresponding to each available content item in the result set for use in arranging a display of the available content items according to content tier. This additional limitation is recited at a high level of generality (i.e., as a general means of retrieving a result set for use in a display, wherein the result set includes content tier information) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
Thus, claim 5 is not patent eligible. Claim 13 is similarly rejected.

	Regarding claim 6, the claim recites: the system of claim 1, wherein: applying the deep neural learning further comprises determining a set of content tiers most relevant to the first content item model; and generating the result set comprises including the set of content tiers for display. 
	The limitations of claim 2 are not integrated into a practical application. The limitation of determining a set of content tiers most relevant to the first content item model represents a further mental process step of mentally determining a set of content tiers relevant to a specific content item represented by a vector model. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.	
	The additional limitation of generating the result set comprises including the set of content tiers for display is recited at a high level of generality (i.e., as a general means of retrieving a result set for use in a display, including content tiers associated with the set) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	These two limitations are in the context of applying the deep neural learning which is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Thus, claim 6 is not patent eligible. Claim 14 is similarly rejected.

	Regarding claim 7, the claim recites: the system of claim 1, further comprising: in response to determining that a match strength between the first candidate content item and the content item search request is below a threshold match strength, the content comprehension engine is further configured to: identify a second candidate content item matching the content item search request; identify a second content item model corresponding to the second candidate content item; apply deep neural learning to compare the second content item model with the set of content item models to add to the subset of the content item models; and update the result set of available content items corresponding to the subset of the content item models.
	The limitations of claim 7:
in response to determining that a match strength between the first candidate content item and the content item search request is below a threshold match strength: this limitation represents a further mental process step of mentally determining whether a candidate content item is at a certain match strength with a given search request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.	
the content comprehension engine is further configured to: identify a second candidate content item matching the content item search request: this limitation represents a further mental process step of mentally identifying a second content item that corresponds to a given search request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. The limitation of configuring the content comprehension engine amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
identify a second content item model corresponding to the second candidate content item: this limitation represents a further mental process step of mentally identifying a second content item vector model that corresponds to a certain content item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.
apply deep neural learning to compare the second content item model with the set of content item models to add to the subset of the content item models: This limitation is recited at a high-level of generality as a tool to perform the mental process of comparing content items and generating a set of relevant items such that it amounts to no more than mere instructions to apply the exception using a generic computer running a neural network. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. No indication is given by the applicant of the type of deep neural learning (such as how the network is trained or validated, or whether it is a deep or convolutional neural network). Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.

update the result set of available content items corresponding to the subset of the content item models: this limitation is recited at a high level of generality (i.e., as a general means of updating a result set for use in a display, including content item models associated with the set of content items) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus, claim 7 is not patent eligible. Claims 15 and 20 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception and therefore do not integrate the abstract idea into a practical application.

Regarding claim 8, the claim recites: the system of claim 1, wherein the result set of available content items includes at least one content item of a different type from a type of the first content item model. This limitation is recited at a high level of generality (i.e., as further specifying a previous limitation regarding a general means of updating a result set for use in a display, including content item models associated with the set of content items) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as they can be described as mere data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” for the purpose of providing a result set of content items, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus, claim 8 is not patent eligible. Claim 16 is similarly rejected.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2-6, 8-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paluri et al, US 2017/0132510 (hereinafter Paluri) in view of Su, US 9,230,212 (hereinafter Su).

Regarding claim 1, Paluri teaches A system for intuitive search operation results using machine learning, the system comprising: a computer processor; a content comprehension engine executing on the computer processor and configured to: 
receive a content item search request (In paragraph 0066, Paluri details hardware configurable to host content items and receive search requests, including a processor. Furthermore, in paragraph 0005, Paluri details a “search algorithm to identify one or more embeddings of content items as proximate to a search query in the embedding space.” Prior art further specifies that this algorithm is used in a system to “determine that the content items of the identified embeddings are similar to the search query,” where these items are determined “in response to a received search query inputted by the user at a client system”).
identify a first candidate content item matching the content item search request (in paragraph 0053, Paluri details identifying a “first content item” based on a search request. Citation mentions receiving the item as part of the search request, which is functionally equivalent to determining an item based on a search request: “At step 510, a system may receive a first content item from client system 130 of a user. As an example and not by way of limitation, the first content item may be a search query inputted by the user at an interface of client system 130”).
identify a first content item model corresponding to the first candidate content item, wherein the first content item model includes word vector collaborative filtering representations of the first candidate content item (In paragraph 0053, Paluri specifies how a deep learning model can map a content item to a vector representation, equivalent to identifying a specific model given an item: “deep-learning model may, as an example and not by way of limitation, map the first content item to a first vector representation of the first content item.” In paragraph 0036, Paluri details how content items “may include, as an example and not by way of limitation, text content (e.g., one or more n-grams), visual content (e.g., one or more images), audio content (e.g., one or more audio recordings), video content (e.g., one or more video clips).” This “text content” being mapped to a “first vector representation” is equivalent to a word vector representation detailed by the applicant).
query a database to collect a set of content item models generated using disparate data types, wherein each of the set of content item models: is associated with at least one corresponding available content item, and includes word vector collaborative filtering representations of the associated at least one corresponding available content item (In paragraph 0055 and FIG. 5, Paluri discloses a system to identify a second set of content items that are relevant to the first item: “At step 540, the system may identify one or more second content items in the embedding space that are similar to the first content item. In particular embodiments, the system may identify one or more second content items based on the location of a first point corresponding to the first embedding of the first content item.” [0056], “particular search algorithms applied to identify second content items similar to the first content item may vary depending on the type of content of the first content item,” In paragraph 0053, Paluri describes how these “embedding spaces” are determined based on the vector representation of each content item: “A first embedding of the first content item may be determined based on the first vector representation of the first content item, and the first embedding may correspond to a first point in an embedding space. In particular embodiments, the embedding space may include a plurality of second points corresponding to a plurality of second embeddings of second content items.” These embedding spaces are generated by the deep learning model, as disclosed in the claim analysis of the next limitation).
apply deep neural learning to compare the first content item model with the set of content item models to generate a subset of the content item models most relevant to the first content item model, wherein applying deep neural learning comprises utilizing a similarity transformation configured to generate an output representing a similarity of at least one embedding of the first content item model with at least one aspect of each of the set of content item models (In paragraph 0062, Paluri discloses how the embedding space is populated by embeddings, or the vector representations of each content item, and that these embeddings are determined utilizing a deep learning model: “the first and second embeddings are determined using a deep-learning model, the first and second points are located in one or more clusters in the embedding space, each of the clusters is associated with a class of content items, and the first and second points are further located within the clusters based on one or more attributes of the first and second content items.” Paluri further describes comparing these embeddings to determine a set of second content items similar to the first content item: “at step 730, one or more of the second content items that are similar to the first content item are identified based on the location of the first point, one or more particular clusters that the one or more second points corresponding to the one or more second content items are located in.” These second content items that are “similar” to the first content item are considered to be “most relevant to the first content item.” These “one or more” second content items that are similar to the first content item are determined based on the “second points.” These second points are the vector embeddings of the second content items and are therefore equivalent to the second content item models detailed by the applicant. “One or more” of these models is functionally equivalent to a “generated subset” of relevant models, as “one or more” could encompass one or two models (a small subset) out of a larger “plurality of second embeddings of second content items.” By comparing embeddings generated by a deep neural network, Paluri is effectively applying a deep neural network to compare the content items, and where determining similar content items represents utilizing a similarity transformation).
generate, using the word vector collaborative filtering representations of each of the subset of the content item models, a result set of available content items corresponding to the subset of the content item models most relevant to the first content item model (In paragraph 0057, Paluri teaches sending the “second content items identified in step 540,” equivalent to a result set, “to client system 130 for display to the user” equivalent to providing a result set. Previously in paragraph 0055, Paluri clarifies step 540, which is a similar process as detailed in previous claim analysis. Paluri details how a system “may identify one or more second content items in the embedding space that are similar to the first content item,” based on identifying “one or more second points” corresponding to vector embeddings of second content items “that are within a threshold distance of the first point” corresponding to the vector embedding of the first content item. As stated above, “one or more” of these content items corresponds to “one or more second points” which are functionally equivalent to a “generated subset” of total relevant points, as “one or more” could encompass one or two points (a small subset) out of a larger plurality of second points “corresponding to the one or more second content items”). 

Su teaches “generate a predicted performance value for the first candidate content item based at least one historical indicator of the result set of available content items, wherein the predicted performance value is user-agnostic” (see Su, col. 2 lines 47-64, “recommendation engine further applies expert knowledge...to improve predictive quality of recommendation/preference scores,” col. 3 lines 23-34, “Available content items, in turn, may be ranked based on predicted user preference and provided to the user” and “recommendation engine 225 recommends content by generating user specific preference scores for content available to the user,” col. 19 lines 24-42, “A rating...indicates the preference of user u for item i...For example, ratings can be integers...Predicted ratings are distinguished are distinguished from known ones...for the predicted value”); and provide, the predicted performance value in response to the content item search request (see Su, col. 3 lines 23-34 “Available content items, in turn, may be ranked based on predicted user preference and provided to the user” and “rating indicating the preference of user u for item...predicted rating for the preference of user u for item i”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Paluri (directed to a system of determining relevant content items by comparing vector representations using a deep learning module) and Su (directed to determining if a content item is available) and arrived at a system of determining relevant and available content items in response to a search query. One of ordinary skill in the art of database and content management would be motivated to make such a combination to recommend “content items that are available for the user on the variety of entertainment systems based on the determined preferences,” as well as “improve predictive quality of recommendation/preference scores” (Su column 2 lines 55-64).

Claims 9 and 17 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Paluri teaches the system of claim 1. Paluri further teaches and including, a content item model corresponding to the first candidate content item, in the set of the content item models most relevant to the first content item model (In paragraph 0060 and FIG. 6, Paluri teaches how the vector representation of each content item could be mapped to “clusters” in embedded space. Previously in the disclosure in paragraph 0041, Paluri describes these clusters to be a “class” or “subset” of content items: “Each cluster may be associated with a class of content items (e.g., a categorization or subset of content items.” In paragraph 0060, Paluri details a case where the second content items are within the same “cluster” as the first content item, and thus are in the same set of content items: “as an example and not by way of limitation, a search algorithm may be applied to determine that one or more second points in cluster 620 are within a threshold distance of first point 610 in cluster 620, and the second content items corresponding to the one or more second points may be identified as similar to the first content item.” The “first point” representing the first content items, as well as the “second points” representing the second content items, are within the same “cluster 620” and therefore are within the same subset of content items.
However, Paluri does not teach wherein applying the deep neural learning further comprises: determining that the first candidate content item is an available content item. 
However, in the same field of endeavor, Su teaches wherein applying the deep neural learning further comprises: determining that the first candidate content item is an available content item (In column 22 lines 16-21, Su describes utilizing a machine learning module implementing collaborative filtering techniques to “predict user preferences for content or media items available for viewing.” In analyzing only content items that are “available for viewing,” Su is determining that these content items are available content items).

Claim 10 and 18 are similarly rejected. Refer to claim 2 for analysis.

Regarding claim 3, as stated above, Paluri teaches the system of claim 1. However, Paluri does not teach wherein: applying the deep neural learning further comprises ranking the subset of the content item models according to ranking criteria; and generating the result set comprises including the results of the ranking for use in arranging a display of the available content items according to the results of the ranking.
However, in the same field of endeavor, Su teaches wherein: applying the deep neural learning further comprises ranking the subset of the content item models according to ranking criteria; and generating the result set comprises including the results of the ranking for use in arranging a display of the available content items according to the results of the ranking (in column 3 lines 9-15, Su discloses a “recommendation engine” that is used to process “the available content items and associated metadata to generate a ranked listing of content for display on the user device 105 via the application 110.” Su specifies in column 7 lines 58-64 that this recommendation engine consists of a “machine learning module”).

Claim 11 and 19 are similarly rejected. Refer to claim 3 for analysis.

Regarding claim 4, as stated above, Paluri in view of Su teach the system of claim 3. Su further teaches wherein the ranking criteria comprises at least one selected from a group consisting of relevancy, temporal relevancy, similarity, popularity, value, promotional status, requesting account demographics, requesting account preferences, and requesting account past behavior (in column 3 lines 32-34, Su discloses how “content items, in turn, may be ranked based on predicted user preference.” This user references is equivalent to the “requesting account preferences” detailed by the applicant. In column 8 lines 61-64, Su specifies that a recommendation engine “recommends content by generating user specific preference scores for content available to the user through the user device 105 at a specified time interval.” These preferences scores, used to rank content items, are specified according to a time interval. Furthermore, in column 24 lines 56-64, Su further teaches how the recommendation engine “may be configured to provide recommendations to a user for content available within the next two weeks. As this block of time grows longer, the recommendation engine 225 effectively provides preference scores and corresponding recommended content for all available programming irrespective of time.” This alteration of preference scores based on time intervals of content, as well as the ranking determined by those scores, are equivalent to the “temporal relevancy” criteria detailed by the applicant).

Claim 12 is similarly rejected. Refer to claim 4 for analysis.

Regarding claim 5, as stated above, Paluri discloses the system of claim 1. However, Paluri does not disclose wherein: generating the result set comprises including content tier information corresponding to each available content item in the result set for use in arranging a display of the available content items according to content tier.
However, in the same field of endeavor, Su discloses wherein: generating the result set comprises including content tier information corresponding to each available content item in the result set for use in arranging a display of the available content items according to content tier (in column 22 lines 33-37, Su teaches: “the recommendation engine 225 may rank programming options in each category of sport, television and movie and use an allocation approach to present viewing options across all categories.” Each category that Su specifies is considered equivalent to a “content tier” detailed by the applicant. Su then “present[s]” these categories to the user. In paragraph 0050 in the applicant’s specification, the applicant identifies “content tiers” as a “categorization of content items into groups.” The categories of “sport, television, and movie” are equivalent to a categorization of content items and therefor equivalent to content tiers).
	Claim 13 is similarly rejected. Refer to claim 5 for analysis.

Regarding claim 6, as stated above, Paluri teaches the system of claim 1. Paluri further teaches wherein: applying the deep neural learning further comprises determining a set of content tiers most relevant to the first content item model (as stated in claim analysis for claim 8, in paragraph 0041, Paluri discloses how a deep-learning model generates a clusters of embeddings of content items: “deep-learning model 310 may be trained to generate clusters of embeddings of content items in an embedding space. Each cluster may be associated with a class of content items (e.g., a categorization or subset of content items).” Paluri states that each cluster is a “categorization or subset of content items,” equivalent to the applicant’s definition of a content tier in paragraph 0050 of the applicant’s specification. In paragraph 0055, Paluri further details finding clusters that are closest and thus most relevant to the first point associated with a first content item: “search algorithm may be applied to identify one or more second points that are within a threshold distance of the first point in each of the proximate cluster (i.e., to retrieve diversified search results).” Paluri gives an example of this in paragraph 0060 and visualizes it in FIG. 6: “As an example and not by way of limitation, a search algorithm may be applied to determine that one or more second points in clusters 620, 630, and 650 are within a threshold distance of first point 310, and the second content items corresponding to the one or more second points in clusters 620, 630, and 650 may be identified as similar to the first content item.” These second points are in different clusters and the first point, and therefore are in different “content tiers” as detailed by the applicant).
However, Paluri does not disclose generating the result set comprises including the set of content tiers for display. 
However, in the same field of endeavor, Su discloses generating the result set comprises including the set of content tiers for display (As stated above in previous claim analysis, in column 22 lines 33-37, Su teaches: “the recommendation engine 225 may rank programming options in each category of sport, television and movie and use an allocation approach to present viewing options across all categories.” Each category that Su specifies is considered equivalent to a “content tier” detailed by the applicant. Su then “present[s]” or displays, these categories to the user).

Claim 14 is similarly rejected. See claim 6 for analysis.
	
Regarding claim 8, Paluri teaches the system of claim 1, wherein the result set of available content items includes at least one content item of a different type from a type of the first content item model (in paragraph 0041, Paluri discloses how a deep-learning model generates a clusters of embeddings of content items: “deep-learning model 310 may be trained to generate clusters of embeddings of content items in an embedding space. Each cluster may be associated with a class of content items (e.g., a categorization or subset of content items).” Paluri states that each cluster is a “categorization or subset of content items,” equivalent to a type of content item. In paragraph 0060 and visualized in FIG. 6, Paluri details a case in which content items are identified in a different cluster (which he specifies as different categories) than the first content item, yet are identified as similar: “As an example and not by way of limitation, a search algorithm may be applied to determine that one or more second points in clusters 620, 630, and 650 are within a threshold distance of first point 310, and the second content items corresponding to the one or more second points in clusters 620, 630, and 650 may be identified as similar to the first content item.” These second points in clusters 630 and 650 (representing second content items) are in a different cluster than the first point 310, which is “located within cluster 620.” By being located in a different cluster, these second points, and thus second content items, are in a different category than the first content item, equivalent to a different “type” as detailed by the applicant).

Claim 16 is similarly rejected. See claim 8 for analysis.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paluri and Su (U.S. Patent No. 9230212), (hereinafter Su) in view of Hicklin et. al. (World Intellectual Property Organization Application Publication No. 2018236732), (hereinafter Hicklin).

Regarding claim 7, as stated above, Paluri teaches the system of claim 1. Paluri further teaches apply deep neural learning to compare the second content item model with the set of content item models to add to the subset of the content item models (as stated above in claim 1 analysis, Paluri teaches the comparison of a single content item model (such as the “second content item model” detailed here by the applicant) with a set of related content item models. In paragraph 0062, Paluri discloses how a vector embedding space is populated by embeddings, or the vector representations of each content item, and that these embeddings are determined utilizing a deep learning model: “the first and second embeddings are determined using a deep-learning model, the first and second points are located in one or more clusters in the embedding space, each of the clusters is associated with a class of content items, and the first and second points are further located within the clusters based on one or more attributes of the first and second content items.” Paluri further describes comparing these embeddings to determine a set of second content items similar to the first content item: “at step 730, one or more of the second content items that are similar to the first content item are identified based on the location of the first point, one or more particular clusters that the one or more second points corresponding to the one or more second content items are located in.” These second content items that are “similar” to the first content item are considered to be “most relevant to the first content item.” By comparing embeddings generated by a deep neural network, Paluri is effectively applying a deep neural network to compare the content items).
However, Paluri does not disclose further comprising: in response to determining that a match strength between the first candidate content item and the content item search request is below a threshold match strength, the content comprehension engine is further configured to: identify a second candidate content item matching the content item search request; identify a second content item model corresponding to the second candidate content item . . . and update the result set of available content items corresponding to the subset of the content item models.
However, in the same field of endeavor, Hicklin discloses further comprising: in response to determining that a match strength between the first candidate content item and the content item search request is below a threshold match strength (in paragraph 0004, Hicklin details generating a result set of “digital content” upon receipt of a query, equivalent to a content item search request. Furthermore, in paragraph 0042, Hicklin teaches the exclusion of a “first digital content item based on an insufficient match between the core content and one or more keywords. For example, one or more processing devices in the content-extraction system 130 can search the core content of each digital content item in the set of digital content for the keywords. The content-extraction system 130 can compare the number of keywords found in the first digital content item with a threshold value.” Hicklin details determining that the first content item does not meet the threshold match strength requirement to match with the given search query).
the content comprehension engine is further configured to: identify a second candidate content item matching the content item search request; identify a second content item model corresponding to the second candidate content item (In paragraph 0045, Hicklin discloses the identification and retrieval of a second (as well as a third) content item in a set of digital content related to the search request: “In block 340, the content-extraction system 130 determines an amount of duplicate data between a second digital content item and a third digital content item from the set of digital content. For example, one or more processing devices of the content-extraction system 130 can use machine learning to be trained to identify duplicate data. The content- extraction system 130 can retrieve the second digital content item and the third digital content item from a database storing the set of digital content.” Hicklin further specifies in paragraph 0051 that these digital content items are mapped to “content attributes” that are determined by a machine learning model. These content attributes “can be a quantitative or qualitative characteristic of the information in the content.” These content attributes are considered to be equivalent to the “content item model” detailed by the applicant).
. . .  and update the result set of available content items corresponding to the subset of the content item models (In paragraph 0055, Hicklin teaches the outputting of a result set of digital content items. This result set of digital items “has been selected from a larger set of digital content obtained at block 310.” This result set can further include “the second digital content item, and the digital content items with certain sentiment or other content attribute scores (e.g., content items with positive sentiment scores that exceed a threshold value.” This selection of a result set is function equivalent to an update of the result set detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Paluri and Su (directed to a system of determining relevant content items by comparing vector representations using a deep learning module) and Hicklin (directed to comparing a search result to a match threshold) and arrived at a system of determining a ranked list of relevant content items, presented by category, in response to a search query which match a specified threshold. One of ordinary skill in the art of database and content management would be motivated to make such a combination to filter “unwanted content, such as duplicative content, false positives, or content items lacking a specified sentiment.” (Hicklin paragraph 0012).

Claims 15 and 20 is similarly rejected. Refer to claim 7 for analysis.



Response to Amendments & Arguments

Applicant's amendments and arguments filed 3/28/2022 have been fully considered but they are not persuasive. 

With respect to the 35 U.S.C. 101 rejection, the applicant argues amended claim of “querying a database to collect a set of content item models and applying a similarity transformation...clearly precludes the claim from being directed to a concept that can be performed in the human mind.  The examiner respectfully disagrees.  First, querying a database amounts to an extra-solution activity of mere data gathering.  As disclosed in corresponding rejection above, querying a database is no more than mere gathering of data in order to implement the discussed abstract idea(s).  Second, the applicant argues the similarity transformation involves a process incapable of being performed mentally by a human mind.  The applicant’s disclosure does not readily define the term “similarity transformation.”  The closest concept associated with the amended claim language includes “similarity function” (see Applicant’s Specification, [0035] – [0036]).  As a result, implementation of a similarity function (or transformation) represents a mathematical concept that clearly constitutes an abstract idea.


Applicant’s amendments with respect to claim(s) rejected under 35 U.S.C. 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With respect to claims rejected under 35 U.S.C. 102, the applicant argues “Paluri’s deep learning system does not disclose generating a predicted performance value” for the first candidate content item based at least on one historical indicator of the result set of available content items, wherein the predicted performance value is user-agnostic.  This argument is considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“Paluri also fails to disclose a similarity transformation configured to generate an output representing a similarity of at least one embedding of a content item model with at least one aspect of each of a set of content item models generated using disparate data types.”  This argument is considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169